Exhibit F JOINT FILING AGREEMENT The undersigned agree that this Amendment No. 1 to Schedule 13D dated July 22, 2010 relating to the shares of Common Stock (par value $0.01 per share) of Spectrum Brands Holdings, Inc. shall be filed on behalf of the undersigned. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: Harbinger Capital Partners LLC By: Harbinger Holdings, LLC, Manager By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS LLC By: Harbinger Holdings, LLC, Manager By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By: Harbinger Capital Partners Special Situations GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member F-1 GLOBAL OPPORTUNITIES BREAKAWAY LTD. By: Harbinger Capital Partners II LP By: Harbinger Capital Partners II GP LLC, General Partner By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II LP By: Harbinger Capital Partners II GP LLC, General Partner By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II GP LLC By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER HOLDINGS, LLC By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member /s/Philip Falcone Philip Falcone July 22, 2010 F-2
